United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          June 12, 2003
                                         FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           ____________

                                           No. 02-60715
                                        (Summary Calendar)
                                           ____________


               BOBBY DALTON LAIRD,


                                               Petitioner,

               versus


               DRUG ENFORCEMENT ADMINISTRATION,


                                               Respondent.



                             Petition for Review of a Final Determination
                        of the United States Drug Enforcement Administration
                                  Lower Docket No. 21 U.S.C. § 877



Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Bobby Dalton Laird petitions this Court for review of a final determination of the Drug

Enforcement Administration (“DEA”) denying his request that 21 C.F.R. § 1308.12 and 1308.13 be

amended to reclassify amphetamine and methamphetamine as Schedule III controlled substances


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under the Comprehensive Drug Abuse Prevention and Control Act of 1970 (“the Act”), 21 U.S.C.

§ 801 et seq. Laird contends that § 1308.12 must be set aide because it conflicts with 21 U.S.C.

§ 812(c). He also argues that Congress improperly delegated the authority to transfer controlled

substances between schedules to the Attorney General or, in the alternative, that the Attorney General

only has the authority under 21 U.S.C. § 811(a)(1) to transfer control led substances added to the

schedules after the enactment of § 812(c).1

       The Act “permits any aggrieved person to challenge the scheduling of a substance by the

Attorney General in a court of appeals.” Touby v. United States, 500 U.S. 160, 163 (1991) (citing

21 U.S.C. § 877). Laird contends that he is “aggrieved” because, due to the transfer of amphetamine

and methamphetamine from Schedule III to Schedule II, he was sentenced under 21 U.S.C.

§ 841(b)(1)(C) instead of 21 U.S.C. § 841(b)(1)(D) and was therefore eligible for, and received, a

longer sentence.

       21 U.S.C. § 812(a) provides that “[t]here are established five schedules of controlled

substances, to be known as schedules I, II, III, IV, and V. Such schedules shall initially consist of

the substances listed in this section.” Section 812(c) established initial schedule designations for

controlled substances that apply “unless and until amended [ ] pursuant to section 811 of this

title . . . .” (Footnote omitted.) Under these initial schedules, amphetamine and methamphetamine

were designated as Schedule III controlled substances. 21 U.S.C. § 812(c). Section 811(a)(1),



       1
          In addition, Laird asserts that the transfer of amphet amine and methamphetamine from
Schedule III to Schedule II was arbitrary and capricious. Because he does not present any argument
in support of this assertion, we will not consider it. See Al-Ra’id v. Ingle, 69 F.3d 28, 31 (5th Cir.
1995) (“An appellant’s brief must contain an argument on the issues that are raised, in order that we,
as a reviewing court, may know what action . . . is being complained of. . . . There is no exemption
for pro se litigants, though we construe their briefs liberally.” (citation omitted)).

                                                 -2-
however, specifically empowers the Attorney General to transfer any drug between schedules if he

“finds that such drug or other substance has a potential for abuse” and makes the findings prescribed

by § 811(b). 21 U.S.C. § 811(a)(1). Pursuant to 21 U.S.C. § 871(a), the Attorney General delegated

this authority first to the Bureau of Narcotics and Dangerous Drugs (“BNDD”) and then to the

BNDD’s successor, the DEA. 28 C.F.R. § 0.100; 38 Fed. Reg. 18,380 (July 10, 1973). In 1971, the

BNDD transferred amphetamine and methamphetamine from Schedule III to Schedule II. 36 Fed.

Reg. 12,734 (July 7, 1971).

        Laird first contends that, because the plain language of § 812(c) designates amphetamine and

methamphetamine as Schedule III controlled substances, § 1308.12 is “not in accordance with law”

and therefore must be set aside pursuant to 5 U.S.C. § 706(2)(A). This argument fails because

Congress has given “the Attorney General the authority to add, remove, or reclassify substances

among the schedules pursuant to the procedures and criteria of § 811(a).” United States v. Kinder,

946 F.2d 362, 368 (5th Cir. 1991).

        Accordingly, Laird next asserts that § 811(a) violates the nondelegation doctrine. “So long

as Congress lays down by legislative act an intelligible principle to which the person or body

authorized to act is directed to conform, such legislative action is not a forbidden delegation of

legislative power.” Touby, 500 U.S. at 165 (internal brackets and quotation marks omitted). In

United States v. Gordon, 580 F.2d 827, 840 (5th Cir. 1978), we rejected a nondelegation challenge

to § 811(a), holding that, “[a]lthough there may be some ambiguity in the Act’s standards, we believe

these standards are sufficiently precise to apprise the delegatee of the circumstances under which a

particular drug may be controlled.” See also United States v. Daniel, 813 F.2d 661, 662-63 (5th Cir.

1987) (“The validity of the reclassification provisions has been affirmed consistently in this and other


                                                  -3-
circuits.”). More recently, the Supreme Court concluded in Touby that 21 U.S.C. § 811(h), which

“features fewer procedural requirements than the permanent scheduling statute [§ 811(a)],” placed

sufficient restrictions on the Attorney General’s discretion and therefore “satisf[ied] the constitutional

requirements of the nondelegation doctrine.” Id. at 165-67. Thus, this argument also fails.

        Finally, Laird contends that § 811(a)(1) only authorizes the Attorney General to transfer

controlled substances added to the schedules after the enactment of § 812(c) and thus only Congress

could reclassify amphetamine and methamphetamine. This argument is without merit. See United

States v. Segler, 37 F.3d 1131, 1133 (5th Cir. 1994) (“[W]e previously have held that the transfer of

methamphetamine from Schedule III to Schedule II satisfied the requirements of § 811.”).

        For the foregoing reasons, the petition for review is DENIED.




                                                   -4-